Maxwell, J.
I concur in the holding that he who seeks equity must do equity, and that where a land owner asks to remove a cloud from the title to his land, such as a tax lien or other incumbrance, justice requires that he shall remove such cloud by rendering to the holder thereof what is due thereon. This rule, unless changed by statute, has been constantly applied in cases where it was sought to relieve the complainant from a usurious contract, in which the effect of usury was to forfeit the entire debt and interest. Yet the courts uniformly hold that as a condition of relief the complainant must tender the amount actually loaned, with legal interest thereon. If such tender was made by the complainant, the court would relieve from the excess, but without such offer it would grant no relief, nor 'would, it compel a discovery which would lead to the establishment of usury in the contract — in other words, lead to forfeiture. The leading case in this country appears to be Rogers v. Rathbun, 1 Johns. Ch. 367, where it is said: “It is a settled principle that he who seeks equity must do-equity, and if the borrower comes into this court for relief against his usurious contract, he must do what is right as between the parties, by bringing into court the money actually advanced, with the legal interest, and then the court will lend him its aid as against the usurious excess. To-compel a discovery without such offer would be against the fundamental doctrine of this court, which will not force a discovery that is to lead to a forfeiture. (Bosanquet v. Dashwood, Cases Temp. Talbot, 38; Fritzroy v. Gwillim, 1 Term. Rep. 153; Viner, Tit. Usury, 315; Chauncey v. Tahourden, 2 Atk. 393; Earl of Suffolk v. Green, 1 Atk. 450.)” See also Tupper v. Powell. 1 Johns. Ch. 439; Morgan v. Schermerhorn, 1 Paige Ch, 543.
In Eiseman v. Gallagher, 24 Neb. 79, this court held that where the borrower goes into a court of equity for-*577relief from a usurious contract, he must tender the amount of the principal and lawful interest thereon. It is true that in this state the lender may recover the amount actually loaned even where usury is proved, the forfeiture applying only to the interest and costs; but the principle is the same in both cases, and they differ only as to the extent of the forfeiture. If, therefore, a plaintiff who has been in the exclusive uninterrupted possession of land for more than ten years, and has thereby acquired a good title as against all the world, still deems certain taxes and tax deeds a cloud upon his title to said land, and seeks to remove the same, the equity rule applies, and as a matter of justice he will be required to pay what is equitably due thereon. In such case the tax purchaser has paid the taxes due on the land for one or more years, and thereby relieved it from that burden and thus has an equitable claim aside-from his tax lien thereon; and although he may have slept upon his rights so long that he cannot enforce them against the land, yet where the land-owner seeks to have evidence of the tax purchase set aside in order that his title upon the records of the county may be clear and freed from suspicion of possible litigation, and thus become more merchantable and of greater value, the court will require him to do justice by paying what is due as a condition of its interposition. (Dillon v. Merriam)22 Neb. 151.) The judgment, therefore, that the plaintiff pay the lawful taxes and interest thereon, together with lawful expenses, is right.
I do not concur in the part of the opinion, however, which holds in effect that the statute of limitations does not apply to tax liens. It is true that the statute declares that taxes shall be a perpetual lien upon real estate. By this, however, it is not declared, nor is it to be inferred, that the lien of the tax purchaser is perpetual, nor even that the remedy in favor of the state to enforce the lien may not be lost.
Section 179 of the act “to provide a system of revenue," *578approved March 31, 1879, (sec. 179, art. 1, chap. 77, Compiled Statutes,) provides: “The owner of any certificate or certificates of tax sale upon any tract of land or town lot shall be deemed to be the assignee and owner of all the liens for taxes of the state, county, city, village, township, district, and other municipal subdivisions, for which such tract or lot was sold, and may, instead of demanding a deed therefor, as provided in this act, proceed by action at any time before the expiration of five years from the date of such certificate, to foreclose the same, and cause the tract or lot to be sold for the satisfaction thereof, and of all prior and subsequent taxes paid thereon, in all respects, as far as practicable, in the same manner and with like effect as though the same were a mortgage executed to the owner of such certificate or certificates for the amount named therein, together with such subsequent and prior taxes paid thereon by the person having or owning the title to said land or lot adverse thereto. More than one certificate on the same property may be included in the same action, but each, together with prior and subsequent taxes paid thereon, shall be deemed and stated as a separate cause of action: Provided, That no action to foreclose any such lien shall be maintained unless the owner of any such certificate shall have served notice on the owner or occupant of the land mentioned therein, within the time and in the same manner as provided in section 123.”
Section 180 provides: “If the owner of any such certificate shall fail or neglect either to demand a deed thereon, or to commence an action for the foreclosure of the same, as provided in the preceding sections, within five years from the date thereof, the same shall cease to be valid or of any force whatever, either as against the person holding or owning the title adverse thereto, and all other persons, and as against the state, county, and all other municipal subdivisions thereof.”
The question here presented was before the court in *579Helphrey v. Redick, 21 Neb. 83, and it was held that on the facts stated in that case the action was not barred. It is evident, however, that if the action in that case had not been brought within five years after the cause had accrued, it would have been declared barred by the statute of limitations. It will be observed that under the statute of 1879 it is unnecessary to obtain a tax deed, but the action may be brought directly on the certificate of purchase, and a decree of foreclosure be rendered thereon; but the action must be brought before the expiration of five years from the date of the certificate. Under the previous holdings of this court, the action must be brought within five years from the time the title failed; in other words, from the time the deed had been declared invalid by a competent tribunal. The change, therefore, is significant, and was, no doubt, intended to fix a definite time within which an action to foreclose the lien should be brought.
Section 3, article 9, of the Constitution, provides that the right of redemption from sales of real estate for taxes and special assessments “ shall exist in favor of owners and persons interested in such real estate for a period of not less than two years from such sales thereof;” and that “occupants shall in all cases be served with personal notice before the time of redemption expires.” The deed therefore must be taken out, if at all, when the time to redeem expires. If the land is not redeemed, the purchaser may proceed to enforce his lien; but the action must be brought within five years from the date of the certificate whether he demand a deed or not. Section 180 declares that if the action is not brought in five years “the same [the right to bring the action] shall cease to be valid or of any force whatever.” The right to foreclose a tax lien is given alone by statute and is governed solely by it. The statute therefore limits the time within which the action may be brought to five years, and this court has no power to extend the right beyond that period. It is a well-known fact that many per*580sons who pay their taxes when they become due, fail to preserve the evidence of such payment, and after the lapse of a few years, if the means of enforcing a lien is. maintained by the courts without limit as to time, would in some cases at least, be liable to pay their taxes a second time, and with the addition of costs and interest. The legislature evidently intended to guard against this, hence fixgd upon five years as the limit in which to bring the action. A party holding an obligation in writing for the unconditional payment of money is barred unless an action is brought on the same within five years from the time it becomes due or a payment is made thereon, and it is but reasonable that the same rule be applied to the enforcement of a tax lien upon real estate. The courts, under the peculiar wording of a former statute, were compelled to hold' that the action could be brought in five years from the time the title failed; hence, upon declaring a tax-deed invalid, taxes for ten, twenty, or even thirty years, could be recovered; but that remedy is now taken away, and the act of 1879 has taken its place.